Case 1:21-mc-00064-JEB-GMH Document 2 Filed 05/28/21

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

IN RE ADMINISTRATIVE SUBPOENA

NO. 690538 TO GANNETT SATELLITE Case No.

INFORMATION NETWORK, LLC

 

 

CORPORATE DISCLOSURE STATEMENT

Page 1 of 1

Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 26.1, undersigned

counsel for Gannett Satellite Information Network, LLC hereby certify that Gannett Satellite

Information Network, LLC is a subsidiary of Gannett Co., Inc., which is a publicly traded

company (NYSE: GCI). Black Rock and Vanguard, Inc. are entities with more than a 10%

interest in Gannett Co., Inc.

These representations are made in order that judges of this Court may determine the need

for recusal.

Dated: May 28, 2021 Respectfully submitted,

BALLARD SPAHR LLP

/s/ Charles D. Tobin

Charles D. Tobin (#455593)
Maxwell S. Mishkin (#1031356)
1909 K Street, NW, 12th Floor
Washington, DC 20006

Tel: (202) 661-2200

Fax: (202) 661-2299
tobinc@ballardspahr.com
mishkinm@ballardspahr.com

Counsel for Gannett Satellite Information Network,

LLC
